Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/756502 application originally filed April 16, 2020.
Amended claims 1-10 and 12-14, filed June 24, 2022, are pending and have been fully considered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo et al. (US 2016/0289584) hereinafter “Russo” in view of Mosier et al. (US 2016/0230116) hereinafter “Mosier”.
Regarding Claims 1 and 12-14
	Russo discloses in the abstract, a detergent additive package, fuel additive concentrate, fuel composition and method for operating an engine on an unleaded gasoline fuel. 
	Russo discloses in paragraph 0014, the additive package comprises a Mannich base detergent including at least two different Mannich base detergents. Advantages of the disclosed embodiments, may include, but are not limited to, one or more of improved injector performance, reduced engine deposits, improved antiwear performance of moving parts in the engine, improved fuel economy, reduced intake valve deposits, reduced injector deposits and/or reduced soot formation in spark-ignition engines, especially DIG engines, and reduced fuel plugging. 
	Russo discloses in paragraph 0016, the Mannich base detergents are the reaction products of an alkyl-substituted hydroxy aromatic compound, an aldehyde and an amine. The alkyl-substituted hydroxyaromatic compound, aldehyde and amine used in making the Mannich detergent reaction products described herein may be any such compounds known and applied in the art, provided the Mannich based detergents include at least a (b) first Mannich base detergent derived from a di- or polyamine and (c) at least a second Mannich base detergent derived from a dialkyl monoamine (see additionally paragraph 0012). 
	Russo discloses in paragraph 0031, when formulating the fuel compositions, a mixture of the Mannich base detergents is used. The mixture of Mannich base detergents includes a weight ratio of from about 1:6 to about 3:1 of the first Mannich base detergent to the second Mannich base detergent.  The total amount of Mannich base detergent in a gasoline fuel composition according to the disclosure may range from about 10 to about 400 parts per million by weight based on a total weight of the fuel composition. 
	Russo further discloses in paragraph 0086, the fuel may also contain oxygenates. Oxygenates suitable for use in the disclosed embodiments include methanol, ethanol, isopropanol, t-butanol, n-butanol, bio-butanol, mixed C.sub.1 to C.sub.5 alcohols, methyl tertiary butyl ether, tertiary amyl methylether, ethyl tertiary butyl ether and mixed ethers. Oxygenates, when used, will normally be present in the base fuel in an amount below about 85% by volume, and preferably in an amount that provides an oxygen content in the overall fuel in the range of about 0.5 to about 5 percent by volume. 
	Russo discloses in paragraph 0089, the hydrocarbon fuel component(s) comprise components selected from one or more of the following groups: saturated hydrocarbons, olefinic hydrocarbons, aromatic hydrocarbons, and oxygenated hydrocarbons.  In a preferred embodiment, a mixture of hydrocarbons in the gasoline boiling range gasoline mixtures having a saturated hydrocarbon content ranging from about 40% to about 80% by volume, an olefinic hydrocarbon content from 0% to about 30% by volume and an aromatic hydrocarbon content from about 10% to about 60% by volume. In one embodiment, the base filet is derived from straight run gasoline, polymer gasoline, natural gasoline, dimer and trimerized olefins, synthetically produced aromatic hydrocarbon mixtures, or from catalytically cracked or thermally cracked petroleum stocks, and mixtures of these. The hydrocarbon composition and octane level of the base fuel are not critical. In a specific embodiment, the octane level, (RON+MON)/2, will generally be above about 80. Any conventional motor fuel base may be used in embodiments of the present invention. For example, in certain embodiments, hydrocarbons in the gasoline may be replaced by up to a substantial amount of conventional alcohols or ethers, conventionally known for use in fuels. In one embodiment, the base fuels are desirably substantially free of water since water may impede smooth combustion. 
	Russo discloses in paragraph 0085, the base fuels used in formulating the fuel compositions include any base fuels suitable for use in the operation of spark-ignition internal combustion engines such as leaded or unleaded motor and aviation gasolines, and so-called reformulated gasolines which typically contain both hydrocarbons of the gasoline boiling range and fuel-soluble oxygenated blending agents ("oxygenates"), such as alcohols, ethers and other suitable oxygen-containing organic compounds. For example, the fuel may include a mixture of hydrocarbons boiling in the gasoline boiling range. Such fuel may consist of straight chain or branch chain paraffins, cycloparaffins, olefins, aromatic hydrocarbons or any mixture of thereof. The gasoline may be derived from straight run naphtha, polymer gasoline, natural gasoline or from catalytically reformed stocks boiling in the range from about 27 to about 230°C. The octane level of the gasoline is not critical and any conventional gasoline may be used in embodiments of the disclosure. 
	It is to be noted, regarding the composition claims, the phrase “for reducing the occurrence of Low Speed Pre-Ignition (LSPI)” is intended use and is not considered to be a claim limitation.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963).   However, it is known in the art to use various types of detergents, including metal-containing detergents, for reducing the occurrence of low speed pre-ignition (LSPI) in spark ignited engines, as taught by Mosier. 
	Mosier discloses in the abstract, a method for reducing low speed pre-ignition events in a spark-ignited direct injection internal combustion engine by supplying to the sump a lubricant composition which contains an oil of lubricating viscosity and a metal overbased detergent. 
	Mosier discloses in paragraph 0033, the method involves operating a spark-ignited internal combustion engine.  In addition to the engine operating conditions and the lubricant composition, the composition of the fuel may impact LSPI events. In one embodiment, the fuel may comprise a fuel which is liquid at ambient temperature and is useful in fueling a spark ignited engine, a fuel which is gaseous at ambient temperatures, or combinations thereof.  Mosier discloses in paragraph 0034, the liquid fuel is normally a liquid at ambient conditions e.g., room temperature (20 to 30.degree. C.). The fuel can be a hydrocarbon fuel, a nonhydrocarbon fuel, or a mixture thereof. The hydrocarbon fuel may be a gasoline as defined by ASTM specification D4814. In an embodiment of the invention the fuel is a gasoline, and in other embodiments the fuel is a leaded gasoline, or a nonleaded gasoline. 
	Mosier discloses in paragraph 0039, the performance additives can include an antioxidant such as a hindered phenol or derivative thereof and/or a diarylamine or derivative thereof; a corrosion inhibitor such as an alkenylsuccinic acid; and/or a detergent/dispersant additive, such as a polyetheramine or nitrogen containing detergent, including but not limited to polyisobutylene (PIB) amine dispersants, Mannich detergents, succinimide dispersants, and their respective quaternary ammonium salts. 
	Mosier discloses in paragraph 0060, the overbased metal-containing detergent may be alkali metal or alkaline earth metal salts. In one embodiment, the overbased detergent may be sodium salts, calcium salts, magnesium salts, or mixtures thereof of the phenates, sulfur-containing phenates, sulfonates, salixarates and salicylates. In one embodiment, the overbased detergent is a calcium detergent, a magnesium detergent or mixtures thereof. In one embodiment, the overbased calcium detergent may be present in an amount to deliver at least 500 ppm calcium by weight and no more than 3000 ppm calcium by weight to the lubricating composition. 
	Mosier discloses in paragraph 0032, a reduction in the number of LSPI events of at least 10 percent, or at least 20 percent, or at least 30 percent, or at least 50 percent. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the composition of Russo with the additional detergents of Mosier.  The motivation to do so is to use performance additives, including detergent/dispersant additives, Mannich detergents, succinimide detergents to aid in reducing or eliminating, injector deposits in spark-ignition internal combustion engines, and improving antiwear performance (see paragraph 0001 of Russo) and a method for reducing, inhibiting, or even eliminating LSPI events in direct injection engines by operating the engines with a lubricant that contains a metal overbased detergent (see paragraph 0007 of Mosier), wherein Russo and Mosier overlap in motivational teachings of various types of detergents. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 2
	Russo discloses in paragraphs 0012 and 0051, the composition comprises a polyether carrier fluid.  Russo discloses in paragraph 0052, the Mannich base detergents may be synthesized in the carrier fluid. In other instances, the preformed detergent mixture is blended with a suitable amount of the carrier fluid. If desired, the detergent may be formed in a suitable carrier fluid and then blended with an additional quantity of the same or a different carrier fluid. In one embodiment, the ratio of carrier fluid to Mannich base detergent mixture may be about 1:1 by weight. 
Regarding Claim 3
	Russo discloses in paragraph 0031, when formulating the fuel compositions, a mixture of the Mannich base detergents is used. The mixture of Mannich base detergents includes a weight ratio of from about 1:3 to about 1:1 of the first Mannich base detergent to the second Mannich base detergent. 
Regarding Claim 4
	Russo discloses in paragraph 0053, the anti-wear component for the fuel compositions, additives and methods described herein may be selected from a hydrocarbyl amide and a hydrocarbyl imide. 
Regarding Claim 5
	Russo discloses in paragraph 0042, the amount of succinimide detergent used in the fuel compositions described herein may have a weight ratio of succinimide detergent to Mannich base detergent mixture ranging from about 1:9 to about 1:11 succinimide detergent to Mannich base detergent mixture. 
Regarding Claim 6
	Russo discloses in paragraph 0031, the total amount of Mannich base detergent in a gasoline fuel composition according to the disclosure may range from about 10 to about 400 parts per million by weight based on a total weight of the fuel composition. 
Regarding Claims 7 and 8
	Russo discloses in paragraph 0031, when formulating the fuel compositions, a mixture of the Mannich base detergents is used. The mixture of Mannich base detergents includes a weight ratio of from about 1:6 to about 3:1 of the first Mannich base detergent to the second Mannich base detergent.  The total amount of Mannich base detergent in a gasoline fuel composition according to the disclosure may range from about 10 to about 400 parts per million by weight based on a total weight of the fuel composition. 
	Russo discloses in paragraph 0053, the anti-wear component for the fuel compositions, additives and methods described herein may be selected from a hydrocarbyl amide and a hydrocarbyl imide. 
	Russo discloses in paragraph 0081, the antiwear agent may be present in the fuel in a minor amount. Typically, the antiwear agent is present in an amount ranging from about 5 ppm to about 50 ppm. 
	It is to be noted, the amount of detergent and antiwear agents of Russo fall within the claimed additive concentrate range (15ppm-450ppm of detergent and antiwear agents).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 9
	Russo discloses in paragraph 0022 and claim 11, wherein detergents (b) and (c) are derived from polyisobutenyl phenol wherein the polyisobutenyl group has a molecular weight ranging from about 500 to about 1000 Daltons, as determined by gel permeation chromatography. 
Regarding Claim 10
Russo discloses in the abstract, a detergent additive package, fuel additive concentrate, fuel composition and method for operating an engine on an unleaded gasoline fuel. 
	Russo discloses in paragraph 0014, the additive package comprises a Mannich base detergent including at least two different Mannich base detergents. Advantages of the disclosed embodiments, may include, but are not limited to, one or more of improved injector performance, reduced engine deposits, improved antiwear performance of moving parts in the engine, improved fuel economy, reduced intake valve deposits, reduced injector deposits and/or reduced soot formation in spark-ignition engines, especially DIG engines, and reduced fuel plugging. 
	Russo discloses in paragraph 0016, the Mannich base detergents are the reaction products of an alkyl-substituted hydroxy aromatic compound, an aldehyde and an amine. The alkyl-substituted hydroxyaromatic compound, aldehyde and amine used in making the Mannich detergent reaction products described herein may be any such compounds known and applied in the art, provided the Mannich based detergents include at least a (b) first Mannich base detergent derived from a di- or polyamine and (c) at least a second Mannich base detergent derived from a dialkyl monoamine (see additionally paragraph 0012). 
	Russo discloses in paragraph 0031, when formulating the fuel compositions, a mixture of the Mannich base detergents is used. The mixture of Mannich base detergents includes a weight ratio of from about 1:6 to about 3:1 of the first Mannich base detergent to the second Mannich base detergent.  The total amount of Mannich base detergent in a gasoline fuel composition according to the disclosure may range from about 10 to about 400 parts per million by weight based on a total weight of the fuel composition. 
	Russo discloses in paragraph 0053, the anti-wear component for the fuel compositions, additives and methods described herein may be selected from a hydrocarbyl amide and a hydrocarbyl imide. 
	Russo discloses in paragraphs 0012 and 0057, the composition comprises a polyether carrier fluid.
	Russo discloses in paragraph 0032, an optional component of the fuel compositions described herein is a succinimide detergent. The succinimide detergent may impart a dispersant effect on the fuel composition when added in an amount effective for that purpose. The presence of the succinimide, together with the mixed Mannich base detergents, in the fuel composition is observed to result in enhanced deposit formation control, relative to the performance of the succinimide together with either the first or second Mannich base detergent. 
Russo further discloses in paragraph 0086, the fuel may also contain oxygenates. Oxygenates suitable for use in the disclosed embodiments include methanol, ethanol, isopropanol, t-butanol, n-butanol, bio-butanol, mixed C.sub.1 to C.sub.5 alcohols, methyl tertiary butyl ether, tertiary amyl methylether, ethyl tertiary butyl ether and mixed ethers. Oxygenates, when used, will normally be present in the base fuel in an amount below about 85% by volume, and preferably in an amount that provides an oxygen content in the overall fuel in the range of about 0.5 to about 5 percent by volume. 
	Russo discloses in paragraph 0089, the hydrocarbon fuel component(s) comprise components selected from one or more of the following groups: saturated hydrocarbons, olefinic hydrocarbons, aromatic hydrocarbons, and oxygenated hydrocarbons.  In a preferred embodiment, a mixture of hydrocarbons in the gasoline boiling range gasoline mixtures having a saturated hydrocarbon content ranging from about 40% to about 80% by volume, an olefinic hydrocarbon content from 0% to about 30% by volume and an aromatic hydrocarbon content from about 10% to about 60% by volume. In one embodiment, the base filet is derived from straight run gasoline, polymer gasoline, natural gasoline, dimer and trimerized olefins, synthetically produced aromatic hydrocarbon mixtures, or from catalytically cracked or thermally cracked petroleum stocks, and mixtures of these. The hydrocarbon composition and octane level of the base fuel are not critical. In a specific embodiment, the octane level, (RON+MON)/2, will generally be above about 80. Any conventional motor fuel base may be used in embodiments of the present invention. For example, in certain embodiments, hydrocarbons in the gasoline may be replaced by up to a substantial amount of conventional alcohols or ethers, conventionally known for use in fuels. In one embodiment, the base fuels are desirably substantially free of water since water may impede smooth combustion. 
	Russo discloses in paragraph 0085, the base fuels used in formulating the fuel compositions include any base fuels suitable for use in the operation of spark-ignition internal combustion engines such as leaded or unleaded motor and aviation gasolines, and so-called reformulated gasolines which typically contain both hydrocarbons of the gasoline boiling range and fuel-soluble oxygenated blending agents ("oxygenates"), such as alcohols, ethers and other suitable oxygen-containing organic compounds. For example, the fuel may include a mixture of hydrocarbons boiling in the gasoline boiling range. Such fuel may consist of straight chain or branch chain paraffins, cycloparaffins, olefins, aromatic hydrocarbons or any mixture of thereof. The gasoline may be derived from straight run naphtha, polymer gasoline, natural gasoline or from catalytically reformed stocks boiling in the range from about 27 to about 230°C. The octane level of the gasoline is not critical and any conventional gasoline may be used in embodiments of the disclosure. 
It is to be noted, regarding the claims, the phrase “for reducing the occurrence of Low Speed Pre-Ignition (LSPI)” is intended use and is not considered to be a claim limitation.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963).   However, it is known in the art to use various types of detergents, including metal-containing detergents, for reducing the occurrence of low speed pre-ignition (LSPI) in spark ignited engines, as taught by Mosier. 
Mosier discloses in the abstract, a method for reducing low speed pre-ignition events in a spark-ignited direct injection internal combustion engine by supplying to the sump a lubricant composition which contains an oil of lubricating viscosity and a metal overbased detergent. 
	Mosier discloses in paragraph 0033, the method involves operating a spark-ignited internal combustion engine.  In addition to the engine operating conditions and the lubricant composition, the composition of the fuel may impact LSPI events. In one embodiment, the fuel may comprise a fuel which is liquid at ambient temperature and is useful in fueling a spark ignited engine, a fuel which is gaseous at ambient temperatures, or combinations thereof.  Mosier discloses in paragraph 0034, the liquid fuel is normally a liquid at ambient conditions e.g., room temperature (20 to 30.degree. C.).  The fuel can be a hydrocarbon fuel, a nonhydrocarbon fuel, or a mixture thereof. The hydrocarbon fuel may be a gasoline as defined by ASTM specification D4814. In an embodiment of the invention the fuel is a gasoline, and in other embodiments the fuel is a leaded gasoline, or a nonleaded gasoline. 
	Mosier discloses in paragraph 0039, the performance additives can include an antioxidant such as a hindered phenol or derivative thereof and/or a diarylamine or derivative thereof; a corrosion inhibitor such as an alkenylsuccinic acid; and/or a detergent/dispersant additive, such as a polyetheramine or nitrogen containing detergent, including but not limited to polyisobutylene (PIB) amine dispersants, Mannich detergents, succinimide dispersants, and their respective quaternary ammonium salts. 
	Mosier discloses in paragraph 0060, the overbased metal-containing detergent may be alkali metal or alkaline earth metal salts. In one embodiment, the overbased detergent may be sodium salts, calcium salts, magnesium salts, or mixtures thereof of the phenates, sulfur-containing phenates, sulfonates, salixarates and salicylates. In one embodiment, the overbased detergent is a calcium detergent, a magnesium detergent or mixtures thereof. In one embodiment, the overbased calcium detergent may be present in an amount to deliver at least 500 ppm calcium by weight and no more than 3000 ppm calcium by weight to the lubricating composition. 
	Mosier discloses in paragraph 0032, a reduction in the number of LSPI events of at least 10 percent, or at least 20 percent, or at least 30 percent, or at least 50 percent. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the composition of Russo with the additional detergents of Mosier.  The motivation to do so is to use performance additives, including detergent/dispersant additives, Mannich detergents, succinimide detergents to aid in reducing or eliminating, injector deposits in spark-ignition internal combustion engines, and improving antiwear performance (see paragraph 0001 of Russo) and a method for reducing, inhibiting, or even eliminating LSPI events in direct injection engines by operating the engines with a lubricant that contains a metal overbased detergent (see paragraph 0007 of Mosier), wherein Russo and Mosier overlap in motivational teachings of various types of detergents.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive.  It is to be noted, the arguments directed to Russo meeting the limitations of the claimed amendments, have been addressed above with the citation of Russo.
Applicants argued: “It has now been found by the present inventors that the method of the present invention, which comprises supplying to the spark-ignition internal combustion engine a specific unleaded gasoline fuel composition, wherein the gasoline formulation comprises a detergent additive package containing a specific blend of Mannich detergents, where the gasoline base fuel comprises ethanol in an amount of 0.5 to 20 % by volume, wherein the aromatic hydrocarbon content of the gasoline base fuel is in the range from 10 to 50 % by volume based on the gasoline base fuel, and wherein the olefinic hydrocarbon content of the gasoline base fuel is in the range of from 0 to 20 percent by volume based on the gasoline base fuel, a surprising and significant reduction in LSPI events can be achieved, especially in the case where an engine is lubricating with high calcium-containing engine oils.  Further, this surprising and significant reduction in LSPI is achieved in the method of the present invention without having to reformulate the engine oil formulation. This surprising result could not have been predicted from the teachings of the prior art.  The surprising advantages of the present invention have been demonstrated by the Examples and Comparative Examples of the present application.  The results in Table 1 show that the fuel of Example 1 (used in a method according to the present invention and containing a specific combination of Mannich detergents, as well as a gasoline base fuel containing certain amounts of ethanol, olefin and aromatics set out in amended Claim 1) was associated with a reduced LSPI occurrence compared with the fuel of Comparative Example 1.  As can be seen in Table 1, the LSPI occurrence by using the fuel of Example 1 was reduced from 98 LSPI cycles per test to 60 LSPI cycles per test and therefore the method of the present invention leads to a reduction of the occurrence of LSPI by more than 30% compared to the fuel of Comparative Example 1. Further, and surprisingly, this surprising and significant reduction in LSPI can be achieved without having to reformulate the engine oil formulation.”.
Applicants arguments directed that examples and comparative examples defined in the specification.  The examiner acknowledges these results, however, the examples are insufficient to overcome the above rejection because (1) applicants have not compared the claimed invention to the teachings of the reference and (2) the examples are not commensurate in scope with the claims because the examples are directed to specifics not literally defined by the claims, for example, the examples uses a specific fuel having specific aromatics, olefins, and saturates in specific amounts, and a specific anti-knock index which are all not commensurate in scope with claim 1 at least.  The examples no way allow the examiner to determine a trend for the results for any and all amounts of the unleaded gasoline fuel composition comprising the additives of claim 1 of the present invention.  Evidence of unexpected results must be clear and convincing.  In re Lohr 137 USPQ 548.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356.   Additionally, as stated above, Russo and Mosier discloses using a unleaded gasoline fuel composition comprising the additives of claim 1 of the presently claimed invention in a spark-ignition internal combustion engine and Mosier further discloses it is known in the art to use a unleaded gasoline composition comprising the claimed detergent additive to be used in a spark-ignition internal combustion engine in order to reduce the occurrence of Low Speed Pre-Ignition (LSPI) by at least 10% or more.  Therefore, Russo modified by Mosier disclose the method of claim 1 of the presently claimed invention.  It is to be noted, Applicants data results fail to show a trend for reducing the number of LSPI WITHOUT reformulating the engine oil formulation, specifically with Mossier teaching it is known in the art to add metal based detergents to an oil composition in order to inhibit or reduce LSPI events (see paragraph 0029 of Mossier).  Therefore, Russo modified by Mosier disclose the method of claim 1 of the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771